DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 6/07/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 6/07/2022 with respect to claim 1 have been fully considered but they are not persuasive because the arguments are based on new amendments. Applicants argue that “in the claimed invention the support (e.g., 300) comprises a primary sleeve (e.g., 310) mounted around the primary mirror (e.g., 100) and the arms have an end connected to said primary sleeve. In Thomas, there is no sleeve mounted around the primary mirror but only around a portion of the mirror so that it is necessary that the mirror comprises cut-outs (clearly visible on the figures) for the passage of the arms. It is clear from Thomas that the primary mirror 102 has portions 128 extending outside the sleeve 108”, [page 6 of remarks]; “One of the advantages of the claimed invention is that the arms are arranged to limit the area of the primary mirror …  This means that the arrangement of the arms of the invention allows maximizing the area of the primary mirror submitted to incident light”, [page 7]. The Examiner respectfully disagrees. The Applicant's amendment necessitated a new ground of rejection, including a new prior art Hull, presented in this Office action, and the combination of Thomas et al. in view of Hull and Furui are considered to meet all the limitations of claim 1 as presented in the submission dated 6/07/2022. Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 8,567,969) in view of Hull (US 2012/0257275) and further in view of Furui et al. (WO 2015/036665).
Regarding claim 1, Thomas teaches a telescope comprising a fastener plate (108, 112, 120, [Figs. 1-4, col. 7], a primary mirror (primary mirror 102, Fig. 2, [col. 7, lines 25-26]) carried by a front face of the plate (see Figs. 1-4), and a secondary mirror (secondary mirror 104, [col. 7, line 22]) held facing the primary mirror by a support (106, 116, 120, 122, 152, 170; see Figs. 1-4 ), wherein the support comprises sleeve (114A, 120, 128; Figs. 1-4), a secondary sleeve (116, 152, 170) mounted around the secondary mirror (mirror 104), and arms (106, 120, 122) connecting the secondary sleeve to the primary sleeve (see Figs. 1-4), and in that the arms are curved towards the primary mirror (figure shows curved towards mirror 102) .
 	Thomas doesn’t explicitly teach the support comprises a primary sleeve extending around the primary mirror so that the primary mirror fully extends within the primary sleeve, and the arms are curved in such a manner that each arm has a convex portion side facing the primary mirror.  
Thomas and Hull are related as a mount for a telescope.
Hull teaches the support comprises a primary sleeve extending around the primary mirror so that the primary mirror fully extends within the primary sleeve (Fig. 1B-D show the primary mirror 108 fully extends within the primary sleeve 116, see annotated Fig. 1D below).
        
    PNG
    media_image1.png
    284
    552
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas to include a primary sleeve 116 extending around the primary mirror 108 so that the primary mirror fully extends within the primary sleeve, as taught by Hull, for the predictable result of securing the primary mirror and holding the secondary mirror, as taught by Hull in [0016] and Fig. 1D, (“116, which may be referred to as a barrel, may have support struts 118 secured to one end of .. 116 …  may be secured to primary mirror 108”).
Thomas in view of Hull doesn’t explicitly teach the arms are curved in such a manner that each arm has a convex portion side facing the primary mirror.  
Thomas and Furui are related as a mount for a telescope.
Furui teaches a mount for a telescope 100 comprises a primary mirror 1, a secondary mirror 2, [end of 3rd page of machine translation part; Figs. 1-4] and arms 35a-35f [Figs. 1-4]. Figure 4 show convex edge 38 are curved towards the primary mirror 1 in such a manner that each arm has a convex portion side facing the primary mirror 1; “each leg 35a-35f has a convex edge 38 (Figure 4); [end of 6th page of machine translation part]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas in view of Hull to include curved arms, curved towards the primary mirror in such a manner that each arm has a convex portion side facing the primary mirror, as taught by Furui, for the predictable result of reducing deformations and reducing the amplitude of dynamic deformations of the support which produce inclination variations in opposite directions for the two mirrors (“a curvature of each leg … the deformations of the support which modify the relative angular position of the two primary and secondary mirrors have amplitudes which are reduced”), as taught by Furui in pages 2 and 6 of machine translation part.
Regarding claim 2, the telescope according to claim 1 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 1.
Thomas further teaches the telescope according to claim 1, wherein the primary mirror (mirror 102) is connected to the plate by fastener elements (106, 112, 114A, 144), each having a base (114A) fastened to the plate and, opposite from the base, a bearing (112, Figs. 2 and 9) that is positioned between first and second rear portions (126 and 144) of the primary mirror (102).
 Furui further teaches primary mirror (mirror 1) receives a third segment of a pin (42b, Fig. 2) also having first and second segments (42a and 34b) that are received respectively in first and second holes that are formed respectively in the first and second rear portions (see the holes in Fig. 2); in that the third segment is received in the bearing (4b) as a sliding fit (see Fig. 2) and is adhesively bonded in the bearing by means of a structural adhesive (figure shows 4b tending to persist; difficult if not impossible to shake off); and in that the pin is provided with a central channel having a first end opening out into a portion of the pin that is accessible when the pin is in position in the holes in order to receive one end, and a second end opening out at least into a transverse channelhaving at least one end opening out into the outside surface of the third segment (see Fig. 2, segments of pin 42b, 41b, 34b and 5b).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas in view of Hull to include segmented pin and adhesively connect, as taught by Furui, for the predictable result of reducing deformations and variations for the two mirrors and shown in Fig. 2. 
Regarding the cannula for injecting adhesive, Examiner respectfully notes that these limitations are directed to a cannula not positively required by the claims, and as such, are directed to an intended use of the claimed device or a process of producing the claimed device. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
In the instant case, Thomas in view of Hull and Furui teaches the required mirrors, base, support, fastener elements, bearing, and structural adhesive, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use and process of producing the apparatus does not differentiate the claim from the prior art, and Thomas meets the claimed limitations.
Regarding claim 3, the telescope according to claim 2 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 2.
Furui further teaches the telescope according to claim 2, wherein the second segment
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas in view of Hull to include segmented pin and connecting holes, as taught by Furui, for the predictable result of connecting for reducing deformations and variations for the two mirrors and shown in Fig. 2.
Regarding claim 4, the telescope according to claim 3 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 3.
Furui further teaches the telescope according to claim 3, wherein the second hole is a through hole (Fig. 2 shows holes in 1 and 4b are through holes).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas to include segmented pin and connecting holes, as taught by Furui, for the predictable result of connecting for reducing deformations and variations for the two mirrors and shown in Fig. 2.
Regarding claim 5, the telescope according to claim 3 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 3.
Furui further teaches the telescope according to claim 3, wherein the first segment has a diameter greater than the third segment (Fig. 2 shows 34b has a diameter greater than 42b).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas in view of Hull to include segmented pin and connecting holes, as taught by Furui, for the predictable result of connecting for reducing deformations and variations for the two mirrors and shown in Fig. 2.
Regarding claim 6, the telescope according to claim 2 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 2.
Thomas further teaches the telescope according to claim 2 wherein the second portion includes a recess (110, Fig. 4) facing the bearing (112) in order to avoid any contact between the bearing (112) and the second portion (144)
Regarding claim 7, the telescope according to claim 2 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 2.
Furui further teaches the telescope according to claim 2, wherein the fit is a sliding fit  (primary mirror (mirror 1) receives a third segment of a pin (42b, Fig. 2) also having first and second segments (42a and 34b) that are received respectively in first and second holes that are formed respectively in the first and second rear portions (see the holes in Fig. 2); in that the third segment is received in the bearing (4b) as a sliding fit (see Fig. 2)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas in view of Hull to include segmented pin and the sliding fit, as taught by Furui, for the predictable result of reducing deformations and variations for the two mirrors and shown in Fig. 2. 
Regarding claim 8, the telescope according to claim 2 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 2.
Thomas further teaches the first and second portions (126 and 144; Figs. 2-5) are separated from each other by a segment of a circular groove centered on the optical axis of the telescope (see Figs. 1-3).  
Regarding claim 9, the telescope according to claim 1 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 1.
Thomas further teaches the primary sleeve has a margin projecting from the primary mirror towards the secondary mirror, and the margin is provided with notches (primary sleeve, 114A, 120, 128; Figs. 1-4, having notches or projections formed on an outer edge thereof will be interpreted as reading on the claimed limitation.
Regarding claim 10, the telescope according to claim 1 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 1.
Thomas further teaches the telescope according to claim 1, wherein the support
Regarding claim 11, the telescope according to claim 10 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 10.
Thomas further teaches the telescope according to claim 10, wherein the secondary sleeve (116, 152, 170) comprises an outer sleeve (170) and an inner sleeve (152) coaxial with the outer sleeve and connected thereto by symmetrically distributed mechanical decoupling elements (steel fasteners 164, see Figs. 8 and 11).
Regarding claim 12, the telescope according to claim 11 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 11.
Thomas further teaches the telescope according to claim 11, wherein the secondary mirror (104) is received with clearance in the inner sleeve (152) and is adhesively bonded thereto by means of a structural adhesive (“RTV bonds 131 connect the outer edge of the secondary mirror 104 to the mounting features”, col. 8, lines 15-20) and the outer sleeve including third holes and the inner ring including fourth holes (at 131, Fig. 11), which third and fourth holes are through holes that are substantially in alignment to permit the insertion of a cannula for injecting adhesive (“each of the primary mirror, the secondary minor and the field lens may be bonded … with structural adhesive bonds. The structural adhesive may be epoxy adhesive, [col. 2; lines 48-53]); 
Regarding the cannula for injecting adhesive, Examiner respectfully notes that these limitations are directed to a cannula not positively required by the claims, and as such, are directed to an intended use of the claimed device or a process of producing the claimed device. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
In the instant case, Thomas in view of Hull and Furui teaches the required mirrors, base, support, fastener elements, bearing, and structural adhesive, sleeves which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use and process of producing the apparatus does not differentiate the claim from the prior art, and Thomas meets the claimed limitations.
Regarding claim 13, the telescope according to claim 12 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 12.
Thomas further teaches the telescope according to claim 12, wherein the fourth hole
Regarding claim 14, the telescope according to claim 1 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 1.
Thomas further teaches the telescope according to claim 1, wherein each arm (106, 120, 122) has a first end adjacent to the primary sleeve
Regarding claim 15, the telescope according to claim 1 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 1.
Thomas further teaches that each arm (106, 120, 122) is of cross-section that varies between its ends in such a manner that, for a given force generating stresses in the arm, the stresses are distributed in equivalent manner along the arm (See e.g. Figs. 1-4, 7, 9, and 11; Col. 7, Line 19 – Col. 8, Line 7;).
Additionally, Furui further teaches that each arm is of cross-section that varies between its ends in such a manner that, for a given force generating stresses in the arm, the stresses are distributed in equivalent manner along the arm (See e.g. Figs. 1-3).
Furui teaches this cross-section of the arms “to provide such a support with which the relative angular position of the two primary and secondary mirrors varies to a reduced extent” (Page 2) “to reduce the amplitude of dynamic deformations of the support which produce variations in inclination in opposite directions for the two mirrors” and “to provide a telescope which is suitable for use on board a helicopter in flight” in which “a reduction in Dynamic deformations of the telescope are sought for vibration frequencies that correspond to the operation of the helicopter's rotors” (Page 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the telescope of Thomas with the cross-section of the arms of Furui “to provide such a support with which the relative angular position of the two primary and secondary mirrors varies to a reduced extent” (Page 2) “to reduce the amplitude of dynamic deformations of the support which produce variations in inclination in opposite directions for the two mirrors” and “to provide a telescope which is suitable for use on board a helicopter in flight” in which “a reduction in Dynamic deformations of the telescope are sought for vibration frequencies that correspond to the operation of the helicopter's rotors,” as in Furui (Page 2), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, the telescope according to claim 1 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 1.
Thomas further teaches the telescope according to claim 1, wherein: each arm (106, 120, 122) has a first end adjacent to the primary sleeve (114A, 120, 128; Figs. 1-4) and a second end adjacent to the secondary sleeve secondary sleeve (116, 152, 170), the first end extending radially relative to the primary sleeve and the second end extending tangentially relative to the secondary sleeve (see Figs. 1-4); the arms are curved towards the primary mirror (Fig. 3 shows the arms are curved towards the primary mirror 102); and each arm is of cross-section that varies Attorney Docket No. 4005/0788PUS 1Preliminary Amendmentbetween its ends in such a manner that, (Fig. 3 shows each arm is of cross-section that varies between its ends).  
Furui further teaches that each arm is of cross-section that varies between its ends in such a manner that, for a given force generating stresses in the arm, the stresses are distributed in equivalent manner along the arm (“to reduce the amplitude of dynamic deformations of the support which produce variations in inclination in opposite directions for the two mirrors” and “to provide a telescope which is suitable for use on board a helicopter in flight” in which “a reduction in Dynamic deformations of the telescope are sought for vibration frequencies that correspond to the operation of the helicopter's rotors” (Page 2)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the telescope of Thomas in view of Hull with the cross-section of the arms of Furui for a given force generating stresses in the arm “to provide such a support with which the relative angular position of the two primary and secondary mirrors varies to a reduced extent” (Page 2); “to reduce the amplitude of dynamic deformations of the support which produce variations in inclination in opposite directions for the two mirrors” and “to provide a telescope which is suitable for use on board a helicopter in flight” in which “a reduction in Dynamic deformations of the telescope are sought for vibration frequencies that correspond to the operation of the helicopter's rotors,” as in Furui (Page 2), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 21, the telescope according to claim 2 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 2.
Thomas teaches a bearing (112, Figs. 2 and 9).
Furui further teaches the telescope according to claim 2 wherein the telescope is connected to the base by two connecting rods arranged to form a triangle together with the base (see triangle 35f, 35e and 30).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas in view of Hull to include two connecting rods arranged to form a triangle together with the base, as taught by Furui, for the predictable result of connecting for reducing deformations and variations for the two mirrors and shown in Fig. 2.
Regarding claim 22, the telescope according to claim 21 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 21.
Furui further teaches the telescope according to claim 21, wherein the connecting rods are made integrally with the bearing and with the base, and the connecting rods are arranged to provide mechanical decoupling (5a, 5b and 5c, Fig. 2) between the primary mirror and the plate in such a manner as to support the primary mirror, while limiting the creation of any mechanical stresses in the primary mirror (see Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas in view of Hull to include two connecting rods arranged to form a triangle together with the base, as taught by Furui, for the predictable result of connecting for reducing deformations and variations for the two mirrors and shown in Fig. 2.

Claims 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. in view of Hull and Furui et al. as applied to claim 1, and further in view of Banu et al. (US 6,304,376).
Regarding claim 17, the telescope according to claim 1 is rejected (see above).
Thomas in view of Hull and Furui teaches the microscope apparatus according to claim 1.
Thomas in view of Hull and Furui doesn’t explicitly teaches the telescope is of the Cassegrain type and the plate has a rear surface including positioning references for positioning the telescope relative to an image capture device arranged facing the rear face.  
Thomas and Banu are rerated to optical systems.
Banu teaches a telescope is of the Cassegrain type (Schmidt-Cassegrain, Maksutov-Cassegrain, [col. 5, lines 40-41]) and the plate has a rear surface including positioning references for positioning the telescope relative to an image capture device arranged facing the rear face (positioning keys 112 of the system controller 100, [col. 25, line 53-55).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas in view of Hull and Furui to include Cassegrain type telescope and positioning references for positioning the telescope, as taught by Banu in col. 3, lines 33-36, for the predictable result of calculating the position and orientation of the telescope.
Regarding claim 18, the telescope according to claim 17 is rejected (see above).
Thomas in view of Hull, Furui and Banu teaches the microscope apparatus according to claim 17.
Banu further teaches the telescope according to claim 17, wherein the positioning references are obtained by optical quality machining and comprise a face perpendicular to the optical axis of the telescope in order to form a tilt reference, a central bore in order to form a centering reference, and a concave surface in the form of a spherical cap having a center on the optical axis in order to define a distance for the image capture device relative to the secondary mirror (Fig 5a and 5b shows positioning references device).    
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Thomas in view of Hull and Furui to include Cassegrain type telescope and positioning references for positioning the telescope, as taught by Banu in col. 3, lines 33-36, for the predictable result of calculating the position and orientation of the telescope.
Regarding claim 19, the telescope according to claim 17 is rejected (see above).
Thomas in view of Hull, Furui and Banu teaches the microscope apparatus according to claim 17.
Thomas teaches the secondary mirror includes a central portion facing the primary mirror (Fig. 1-4, center portion of 102 and 104) and central portion is provided with at least one centering mark (primary baffle 124, Fig. 2) for centering the secondary mirror relative to the primary mirror.
Regarding claim 20, the telescope according to claim 19 is rejected (see above).
Thomas in view of Hull, Furui and Banu teaches the microscope apparatus according to claim 19.
Thomas further teaches the telescope according to claim 19, wherein the mark is in the form of a ring centered on the optical axis of the secondary mirror (primary baffle 124, is in the form of a ring centered on the optical axis of the secondary mirror, see  Fig. 2)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872